Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 15 recites the nanoparticles have an aspect ratio of 50 or more, which includes aspect ratios of 150, 200, etc., whereas claim 1, on which claim 15 depends, recites that the nanoparticles have an aspect ratio of 5 to 100.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-9, 10-11, 13-15, 17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sekito (JP 2014/070168 A, published 21 Apr. 2014, hereinafter Sekito) in view of Kozako et al. (“Preparation and preliminary characteristic evaluation of epoxy/alumina nanocomposites,” Proc. 2005 Internl.Symp.Electr.Insulating Materials, A4-3, p. 231-234, published Jun. 2005, hereinafter Kozako) and further in view of Hirai et al. (JP 2003/002642 A, published 08 Jan. 2003, hereinafter Hirai) and further in view of Tanaka et al. (“Polymer nanocomposites as dielectrics and electrical insulation – Perspectives for process technologies, material characterization and future applications,” IEEE Trans.Dielect.Elect.Insul., Vol. 11, No. 5, p. 763-784, published Oct. 2004, hereinafter Tanaka).
Regarding claims 1, 5-6, 10, 15, 17, 19, and 21, Sekito teaches a resin composition for an insulating film containing a binder polymer and polymer particles (Abstract).  Sekito teaches that the binder polymer is a polyimide resin (paragraph 0034).
Sekito does not disclose the inclusion of boehmite alumina in his formulation, the amount, shape, size and aspect ratio of the boehmite alumina, the pre-gelling of the boehmite alumina, nor the mixing of the pre-gelled boehmite alumina with the resin.
Kozako teaches a polymer binder and nano-scale boehmite alumina nanocomposite (page 231, Specimens section, paragraph 1) as a resin composition.  Kozako teaches formulations with 3, 5, and 7% boehmite alumina with a plate-like shape and a size below about 50 nm (page 231, Specimens section, paragraph 1 and Abstract).  Given that the size of the alumina is below about 50 nm, it is clear that the alumina would meet the average particle diameter as claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the boehmite alumina at the particle size (that is, nano), shape, and filler loading taught by Kozako in the insulating composition of Sekito.  Kozako teaches that his polymer binder-nano-scale boehmite alumina formulations have increased permittivity and improved partial discharge resistance and electrical breakdown time compared to polymer binder-only formulations (page 233, Various characteristics section, paragraphs 3-5).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amounts of boehmite alumina and its average particle diameter from the overlapping portion of the ranges taught by Kozako because overlapping ranges have been held to be prima facie obviousness.
Hirai teaches a plate-like boehmite alumina with an external size (that is, the longest dimension) is 0.7 – 15 [Symbol font/0x6D]m and an aspect ratio of 40 – 100 (Abstract).  Thus, his boehmite alumina has a thickness range of 7 nm (700/100) to 375 (15,000/40), which overlaps with size taught by Kozako.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a boehmite alumina with an aspect ratio of 40-100 as taught by Hirai in the insulating composition of Sekito in view of Kozako.  Hirai teaches that aspect ratios larger than 100 are difficult to manufacture and the larger diameter are not suitable as a filler for resin molded products, and a molded product with a filler of this size has improved mechanical strength, excellent properties, and excellent heat resistance (paragraph 0040). 
Tanaka teaches that an industrial sol-gel method has been developed for the preparation of dispersable boehmite nanofillers, in which the metal oxide is mixed into water, alcohol, acid, or ammonia in order to be homogeneously dispersed (page 772, Sol Gel Method section, 1st and 2nd paragraphs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to pre-process the boehmite alumina via a sol-gel method prior to mixing the alumina as taught by Tanaka into the formulation of Sekito in view of Kozako and further in view of Hirai.  Tanaka teaches that the versatile, industrial sol-gel process results in boehmite alumina nanofillers that are much easier to redisperse (page 772, Sol Gel Method section, paragraph 2).
It is the examiner’s position that the formulations of Sekito in view of Kozako and further in view of Hirai and further in view of Tanaka would be resistant to an inverter surge and could be used as electrical insulation material in an electrical apparatus in which inverter control is performed.  Sekito teaches that his formulation is electrically insulating (paragraph 0011), and Kozako teaches that the inclusion of nano-scale boehmite alumina further improves the electrical properties of a polymer binder formulation (page 233, Various characteristics section, paragraphs 3-5).
Further, the recitation in the claims that the electrical insulating resin is “for use with an electrical apparatus in which inverter control is performed” is merely an intended use.  Applicant’s attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural difference exists, does the recitation serve to limit the claim.  If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Sekito in view of Kozako and further in view of Hirai and further in view of Tanaka discloses a polyimide-alumina nanocomposite as presently claimed, it is clear that the nanocomposite resin of Sekito in view of Kozako and further in view of Hirai and further in view of Tanaka would be capable of performing the intended use, i.e. as part of electrical apparatus in which inverter control is performed, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Regarding claims 7 and 8, Sekito in view of Kozako and further in view of Hirai and further in view of Tanaka teaches the elements of claim 1, and Sekito teaches a formulation with an organic solvent in which the formulation is applied to a substrate and dried to remove the organic solvent (paragraph 0117).  It is the examiner’s position that the term varnish in claim 7 means a liquid formulation without added pigments.  Sekito teaches that coloring agents can be added to his formulation (paragraph 0108).  It is the examiner’s position that the addition of coloring agents to his formulation would constitute a paint.
Regarding claims 9, 11 and 13-14, Sekito in view of Kozako and further in view of Hirai and further in view of Tanaka teaches the elements of claim 1, and Sekito teaches that his insulating film is cured (paragraph 0117) and the cured formulation can be used as an insulating film or in various electric wire or cable insulation applications (paragraph 0120).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sekito (JP 2014/070168 A, published 21 Apr. 2014, hereinafter Sekito) in view of Kozako et al. (“Preparation and preliminary characteristic evaluation of epoxy/alumina nanocomposites,” Proc. 2005 Internl.Symp.Electr.Insulating Materials, A4-3, p. 231-234, published Jun. 2005, hereinafter Kozako) and further in view of Hirai et al. (JP 2003/002642 A, published 08 Jan. 2003, hereinafter Hirai) and further in view of Tanaka et al. (“Polymer nanocomposites as dielectrics and electrical insulation – Perspectives for process technologies, material characterization and future applications,” IEEE Trans.Dielect.Elect.Insul., Vol. 11, No. 5, p. 763-784, published Oct. 2004, hereinafter Tanaka) and further in view of Krivda et al. (“Characterization of epoxy microcomposite and nanocomposite materials for power engineering applications,” IEEE Elect.Insul. Magazine, Mar/Apr 2012, p. 38-51, published Mar. 2012, hereinafter Krivda).
Regarding claim 12, Sekito in view of Kozako and further in view of Hirai and further in view of Tanaka teaches the elements of claim 11.
Sekito in view of Kozako and further in view of Hirai and further in view of Tanaka does not disclose the use of his formulation-coated wires in rotating machines.
Krivda teaches that partial-discharge-resistant enamel wires are commercially produced (page 39, Introduction section, paragraph 1).  Further, Krivda teaches that resistance of insulating materials to partial discharges is important in several practical applications, for example, the stator end winding of rotating machines, or the wires of randomly wound motors (page 40, Partial discharge erosion tests section, paragraph 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to insulate wires with the partial discharge resistant formulation of Sekito in view of Kozako and further in view of Hirai and further in view of Tanaka and use these insulated wires in rotating machines and motors as suggested by Krivda.  Krivda teaches that these applications require insulation that is partial discharge resistant (page 40, Partial discharge erosion tests section, paragraph 1).

Claims 1, 5-7, 9-11, 13-15, 17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lizhu et al. (“Effects of Al2O3 contents on the morphology and electrical properties of polyimide/nano-Al2O3 composite films,” 2012 7th International Forum on Strategic Technology, IEEE, pp. 1-4, published 18 Sep. 2012, hereinafter Lizhu) in view of Kozako et al. (“Preparation and preliminary characteristic evaluation of epoxy/alumina nanocomposites,” Proc. 2005 Internl.Symp.Electr.Insulating Materials, A4-3, p. 231-234, published Jun. 2005, hereinafter Kozako) and further in view of Hirai et al. (JP 2003/002642 A, published 08 Jan. 2003, hereinafter Hirai).
Regarding claims 1, 10, 15, 17, 19, and 21, Lizhu teaches synthesizing a boehmite sol, which is used as a precursor of nano-alumina particles, and adding this material in toluene in situ into a polyimide matrix to form a polyimide (PI)/alumina (Al2O3) nano-composite film (Abstract).  Lizhu finds that the alumina nanoparticles are homogeneously dispersed in the polyimide matrix without agglomeration (Abstract).  Lizhu finds that the addition of alumina greatly improved the corona resistance of the polyimide composite films, with the corona resistance time reaching 136 hours with a 12 wt.% alumina polyimide film, whereas the pure polyimide film was only 0.5 hour (Abstract).  Lizhu teaches alumina amounts of 4 – 12 wt.% (page 2, 1st column, C. Preparation of PI/Al2O3 Composite Films section, 1st paragraph).
[Note: The pages of the Lizhu reference are not numbered.]
It is the examiner’s position that since Lizhu measures the electrical breakdown strength and corona discharge of his PI/Al2O3 films (page 2, 2nd column, C. Electric Breakdown Strength of PI/Al2O3 Composite Films section, page 3, 1st column, D. Corona-resistance of PI/Al2O3 Composite Films, Figures 3 and 4), his resin would be considered a partial-discharge-resistant electrical insulating resin composition.
Lizhu teaches his composition comprises nano-alumina particles, but Lizhu does not disclose their shape, size, or aspect ratio. 
Kozako teaches a polymer binder and nano-scale boehmite alumina nanocomposite (page 231, Specimens section, paragraph 1) as a resin composition.  Kozako teaches formulations with 3, 5, and 7% boehmite alumina with a size below about 50 nm (page 231, Specimens section, paragraph 1 and Abstract).  Given that the size of the alumina is below about 50 nm, it is clear that the alumina would meet the average particle diameter as claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize boehmite alumina at the particle size (that is, nano), and shape taught by Kozako in the insulating composition of Lizhu.  Kozako teaches that his polymer binder-nano-scale boehmite alumina formulations have increased permittivity and improved partial discharge resistance and electrical breakdown time compared to polymer binder-only formulations (page 233, Various characteristics section, paragraphs 3-5).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected an average particle diameter from the overlapping portion of the range taught by Kozako because overlapping ranges have been held to be prima facie obviousness.
Hirai teaches a plate-like boehmite alumina with an external size (that is, the longest dimension) is 0.7 – 15 [Symbol font/0x6D]m and an aspect ratio of 40 – 100 (Abstract).  Thus, his boehmite alumina has a thickness range of 7 nm (700/100) to 375 (15,000/40), which overlaps with size taught by Kozako.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a boehmite alumina with an aspect ratio of 40-100 as taught by Hirai in the insulating composition of Lizhu in view of Kozako.  Hirai teaches that aspect ratios larger than 100 are difficult to manufacture and the larger diameter are not suitable as a filler for resin molded products, and a molded product with a filler of this size has improved mechanical strength, excellent properties, and excellent heat resistance (paragraph 0040). 
Regarding claims 5-6, Lizhu in view of Kozako and further in view of Hirai teaches the elements of claim 1, and as presented above, Lizhu reports that films of polyimide (PI) filled with inorganic particles are widely used in the electrical insulation industry (page 1, 1st column, I. Introduction section, 1st paragraph), and he teaches his PI/Al2O3 films have enhanced electrical breakdown strength and corona discharge resistance (Figures 3 and 4).
Therefore, it is the examiner’s position that his composition would be resistant to an inverter surge.
Further, the recitation in the claims that the electrical insulating resin is “for use with an electrical apparatus in which inverter control is performed” is merely an intended use.  Applicant’s attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural difference exists, does the recitation serve to limit the claim.  If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Lizhu in view of Kozako and further in view of Hirai discloses a polyimide-alumina nano-composite as presently claimed, it is clear that the nano-composite resin of Lizhu in view of Kozako and further in view of Hirai would be capable of performing the intended use, i.e. as part of electrical apparatus in which inverter control is performed, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Regarding claim 7, Lizhu in view of Kozako and further in view of Hirai teaches the elements of claim 1, and Lizhu teaches that his PAA/boehmite precursor solution (that is, in a solvent) is cast on a glass substrate to form a polyimide/nano-Al2O3 composite film (page 2, 1st column, C. Preparation of PI/Al2O3 Composite Films section, 1st and 2nd paragraphs).
It is the examiner’s position that this solution of Lizhu in view of Kozako and further in view of Hirai is an insulating varnish.
Regarding claim 9, Lizhu in view of Kozako and further in view of Hirai teaches the elements of claim 1, and Lizhu teaches that his PAA/boehmite precursor solution (that is, in a solvent) is cast on a glass substrate and heated for a total of eight hours reaching 350⁰C to form a polyimide/nano-Al2O3 composite film (page 2, 1st column, C. Preparation of PI/Al2O3 Composite Films section, 1st and 2nd paragraphs).  
It is the examiner’s position that Lizhu’s processing of the solution results in a cured film product.
Regarding claims 11, 13, and 14, Lizhu in view of Kozako and further in view of Hirai teaches the elements of claim 1, and Lizhu reports that filled polyimide composite materials are used in the electrical insulation industry (page 1, 1st column, I. Introduction section, 1st paragraph), and Lizhu measures the electrical breakdown strength and corona discharge of his PI/Al2O3 films (page 2, 2nd column, C. Electric Breakdown Strength of PI/Al2O3 Composite Films section, page 3, 1st column, D. Corona-resistance of PI/Al2O3 Composite Films, Figures 3 and 4).
Therefore, it would have been obvious to one of ordinary skill in the art to use Lizhu in view of Kozako and further in view of Hirai’s film as in insulator on an electrical conductor in the form of a coating or film. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lizhu et al. (“Effects of Al2O3 contents on the morphology and electrical properties of polyimide/nano-Al2O3 composite films,” 2012 7th International Forum on Strategic Technology, IEEE, pp. 1-4, published 18 Sep. 2012, hereinafter Lizhu) in view of Kozako et al. (“Preparation and preliminary characteristic evaluation of epoxy/alumina nanocomposites,” Proc. 2005 Internl.Symp.Electr.Insulating Materials, A4-3, p. 231-234, published Jun. 2005, hereinafter Kozako) and further in view of Hirai et al. (JP 2003/002642 A, published 08 Jan. 2003, hereinafter Hirai) and further in view of Sekito (JP 2014/070168 A, published 21 Apr. 2014, hereinafter Sekito) and further in view of Phillips (“Electrolytically formed polyimide films and coatings,” J.Electrochem.Soc., Vol. 119, pp. 1645-1649, published Dec. 1972, hereinafter Phillips).
Regarding claim 8, Lizhu in view of Kozako and further in view of Hirai teaches the elements of claim 1, and Lizhu teaches that his PAA/boehmite precursor solution (that is, in a solvent) is cast on a glass substrate and dried to form a polyimide/nano-Al2O3 composite film (page 2, 1st column, C. Preparation of PI/Al2O3 Composite Films section, 1st and 2nd paragraphs).
Lizhu in view of Kozako and further in view of Hirai does not disclose his composition is an electrodeposition paint.
Sekito teaches that coloring agents may be added to his resin composition (paragraph 0108) and his insulating film resin composition solution is applied to a substrate and dried to remove the solvent (paragraph 0117).
Given that Lizhu and Sekito are drawn to polyimide solutions to form insulating films, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a coloring agent as taught by Sekito in the polyimide-alumina film of Lizhu in view of Kozako and further in view of Hirai.  Since Lizhu and Sekito are both drawn to polyimide solutions to form insulating films, one of ordinary skill in the art would have a reasonable expectation of success in incorporating coloring agents in the polyimide-alumina solution of Lizhu in view of Kozako and further in view of Hirai, thus forming a paint.  It would have been obvious to one of ordinary skill in the art to use coloring agent in Lizhu in view of Kozako and further in view of Hirai in order to produce composite film with desired color depending on its end use.
Phillips teaches a process for the electrodeposition of polyimide films onto metal electrodes (Abstract).
Given that Lizhu, Sekito, and Phillips are drawn to polyimide solutions to form insulating films, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use electrodeposition as taught by Phillips to apply the pigmented polyimide-alumina solution of Lizhu in view of Kozako and further in view of Hirai and further in view of Sekito.  Since Lizhu and Phillips are both drawn to polyimide solutions to form insulating films, one of ordinary skill in the art would have a reasonable expectation of success in using electrodeposition as taught by Phillips to apply the polyimide-alumina solution of Lizhu in view of Kozako and further in view of Hirai and further in view of Sekito.  It would have been obvious to use electrodeposition to apply the pigmented polyimide-alumina solution of Lizhu in view of Kozako and further in view of Hirai and further in view of Sekito in order to produce a tough, adherent, pin-hole free film (Phillips - Abstract).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lizhu et al. (“Effects of Al2O3 contents on the morphology and electrical properties of polyimide/nano-Al2O3 composite films,” 2012 7th International Forum on Strategic Technology, IEEE, pp. 1-4, published 18 Sep. 2012, hereinafter Lizhu) in view of Kozako et al. (“Preparation and preliminary characteristic evaluation of epoxy/alumina nanocomposites,” Proc. 2005 Internl.Symp.Electr.Insulating Materials, A4-3, p. 231-234, published Jun. 2005, hereinafter Kozako) and further in view of Hirai et al. (JP 2003/002642 A, published 08 Jan. 2003, hereinafter Hirai) and further in view of Krivda et al. (“Characterization of epoxy microcomposite and nanocomposite materials for power engineering applications,” IEEE Elect.Insul. Magazine, Mar/Apr 2012, p. 38-51, published Mar. 2012, hereinafter Krivda).
Regarding claim 12, Lizhu in view of Kozako and further in view of Hirai teaches the elements of claim 11.
Lizhu in view of Kozako and further in view of Hirai does not disclose the use of his formulation-coated wires in rotating machines.
Krivda teaches that partial-discharge-resistant enamel wires are commercially produced (page 39, Introduction section, paragraph 1).  Further, Krivda teaches that resistance of insulating materials to partial discharges is important in several practical applications, for example, the stator end winding of rotating machines, or the wires of randomly wound motors (page 40, Partial discharge erosion tests section, paragraph 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to insulate wires with the partial discharge resistant formulation of Lizhu in view of Kozako and further in view of Hirai and use these insulated wires in rotating machines and motors as suggested by Krivda.  Krivda teaches that these applications require insulation that is partial discharge resistant (page 40, Partial discharge erosion tests section, paragraph 1).

Response to Arguments
Applicant's arguments filed 25 May 2022 have been fully considered.  Applicant’s amendments have necessitated new grounds of rejection, which are presented above.  
Applicant amended claims 1 and 15 and cancelled claims 16 and 18. 
Applicant argues that Kozako fails to disclose the aspect ratio or plate-like shape of the boehmite alumina.
However, as presented above, Kozako teaches his boehmite alumina particles have a plate-like shape (page 231, 2nd column, 1st paragraph), and Hirai teaches the use of boehmite alumina with an aspect ratio of 40-100 as a reinforcing filler in resins (Abstract and paragraph 0001).
Applicant argues that Ando provides no basis to modify the shape to a plate-like shape let alone a plate-like shape with a particular aspect ratio.  
It is agreed that Ando does not meet the newly claimed plate-like limitation which is why, in light of applicant’s amendment, Ando is no longer used against the present claims.
Applicant argues that one of ordinary skill in the art would not have any understanding or appreciation of being able to align the boehmite particles regularly in a direction opposed to erosion due to partial discharge, thereby providing an increased area of the conductor to be covered to increase the effect of partial discharge resistance, in the case where the presently claimed partial discharge-resistant electrical insulating resin composition is applied onto a conductor.
However, the claims are broadly drawn to a partial discharge-resistant insulating resin and electric wire, insulating coating, and insulting film comprising the resin which limitations are met as set forth above.  There is no requirement in the claims regarding aligning the boehmite particles regularly in a direction opposed to erosion due to partial discharge, thereby providing an increased area of the conductor to be covered to increase the effect of partial discharge resistance.
Applicant argues that regarding the dispersibility of the boehmite nanoparticles, as discussed in the previously submitted Rule 132 Declaration by Dr. Kozako dated September 8, 2020, the Patent Office takes the position that this can be overcome by further applying Tanaka and Lizhu (see Sections 16-17 and 24 of the Office Action).  Applicant also argues that Kozako is directed to nanocomposites prepared using an epoxy resin and alumina and that as stated by Dr. Kozako in his Rule 132 Declaration dated September 8, 2020, since an epoxy resin and a polyimide resin are different in properties in the first place, it would have been technically impossible for a person of ordinary skill in the art to directly apply the particle diameter, the content, and the like of the alumina relative to the epoxy resin as used in Kozako to the case of using a polyamide acid varnish (polyimide resin).  Under such circumstances, even if the skilled person further combined Tanaka and Lizhu with Sekito and Kozako, the skilled person would not have overcome the technical differences between Sekito and Kozako.
It is noted that the Declaration discussed in sections 16-17 and 24 pointed to by applicant in the previous office action mailed 26 Jan. 2022 was the Declaration filed 12 Jan. 2022 not the Declaration dated 8 Sept. 2020 (filed 5 Oct 2020) and it is believed applicant is referring the 12 Jan. 2022 Declaration. 
The Declaration filed 12 Jan. 2022 stated that nanoparticles such as the boehmite alumina nanoparticles disclosed by Kozako would have to be dispersed differently to prevent agglomeration than the micron sized crosslinked polymer particles disclosed by Sekito and that since polyamide acid is negatively charged, the boehmite alumina would need to be dispersed in a different manner when forming a polyimide film then when forming an epoxy film which is neutrally charged.  
However, the boehmite alumina of Kozako is being taught into the polyimide composition of Sekito.  The boehmite alumina is not replacing the polymer particles.  It would have been within the skill level of one of ordinary skill in the art to determine how to disperse nanoparticles as compared to micron sized particles to prevent agglomeration.  Further, both Tanaka and Lizhu teach the use of a sol-gel method for obtaining a uniform dispersion of alumina particles in a polyimide
As described in the Declaration dated 08 Sep. 2020, the boehmite alumina nanoparticles are dispersed into the polyimide varnish and, separately, into the epoxy with no mention of problems with obtaining good dispersions of the nanoparticles in the two films.  
Further, both Tanaka and Lizhu teach a sol-gel process for dispersing boehmite alumina, which includes the use of solvents.  Lizhu teaches that the nano-Al2O3 particles in all of his samples were homogeneously dispersed (page 3, 1st column, III. Results and Discussion / A. The Microstructure of PI/Al2O3 Composite Films section, 1st paragraph).  With respect to the statement in the 12 Jan. 2022 Declaration that it would have been technically impossible for a person of ordinary skill in the art to directly apply the particle diameter, the content, and the like of the alumina relative to the epoxy resin as used in Kozako to the case of using a polyamide acid varnish (polyimide resin), it is noted that this does not take into account the teachings of Tanaka and Lizhu which were added to the office action after the filing of the declaration.  While applicants state that even if the skilled person further combined Tanaka and Lizhu with Sekito and Kozako, the skilled person would not have overcome the technical differences between Sekito and Kozako, there is no evidence to support this position since the declaration does not address either Tanaka or Lizhu.
Applicant argues that there is no reasonable expectation that the partial discharge resistance improvement effect would be obtained by applying boehmite alumina to any type of resin, since the Declaration dated 08 Sep. 2020 showed that there was no improvement by applying boehmite alumina to an epoxy resin.
However, firstly, it is noted that Figures 8 and 9 of Kozako show that the partial discharge erosion depth decreases and the breakdown time increases as the amount of the boehmite alumina is increased in an epoxy resin.  Kozako states in his Abstract: “Due to dispersion of the nanofillers in the specimens, flexural properties, PD [partial discharge] resistance, and electrical breakdown time are improved.”  Further, nothing in Kozako would lead one of ordinary skill in the art to conclude that the enhancement in partial discharge taught by Kozako is dependent on using epoxy as the resin.  Secondly, the tests conducted in the studies described in this Declaration compare the partial discharge resistances of boehmite alumina-containing polyimide with that of boehmite alumina-containing epoxy.  No data was provided comparing unfilled epoxy with boehmite alumina-containing epoxy.  Kozako found about a factor of three increase in breakdown time and about a factor of three decrease in partial discharge erosion depth comparing alumina-filled epoxy to unfilled epoxy (Kozako, page 234, Figures 8 and 9) meaning that it is the alumina and not the epoxy which is providing the improved results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787